EXECUTION COPY EXHIBIT 4.7 SEE SECTION 20 REGARDING NOTICE TO COMPANY OF DISCLOSURE OF CONFIDENTIAL INFORMATION INTERNATIONAL FLAVORS & FRAGRANCES INC. $250,000,000 6.25% Series A Senior Notes, due September 27, 2017 $100,000,000 6.35% Series B Senior Notes, due September 27, 2019 $50,000,000 6.50% Series C Senior Notes, due September 27, 2022 $100,000,000 6.79% Series D Senior Notes, due September 27, 2027 NOTE PURCHASE AGREEMENT DATED AS OF SEPTEMBER 27, 2007 TABLE OF CONTENTS Page 1. Authorization of Notes 1 2. Sale and Purchase of Notes 2 3. Closing 2 4. Conditions to Closing 2 4.1. Representations and Warranties 3 4.2. Performance; No Default 3 4.3. Compliance Certificates 3 4.4. Opinions of Counsel 3 4.5. Purchase Permitted By Applicable Law, Etc. 3 4.6. Sale of Other Notes 4 4.7. Payment of Special Counsel Fees 4 4.8. Private Placement Number 4 4.9. Changes in Corporate Structure 4 4.10. Funding Instructions 4 4.11. Proceedings and Documents 4 5. Representations and Warranties of the Company 5 5.1. Organization; Power and Authority 5 5.2. Authorization, Etc. 5 5.3. Disclosure 5 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates 6 5.5. Financial Statements; Material Liabilities 6 5.6. Compliance with Laws, Other Instruments, Etc. 7 5.7. Governmental Authorizations, Etc. 7 5.8. Litigation; Observance of Agreements, Statutes and Orders 7 5.9. Taxes 7 5.10. Title to Property; Leases 8 5.11. Licenses, Permits, Etc. 8 5.12. Compliance with ERISA 8 5.13. Private Offering by the Company 9 5.14. Use of Proceeds; Margin Regulations 9 i TABLE OF CONTENTS (continued) Page 5.15. Existing Debt; Future Liens 10 5.16. Foreign Assets Control Regulations, Etc. 10 5.17. Status under Certain Statutes 10 5.18. Environmental Matters 11 5.19. Notes Rank Pari Passu 11 5.20. Solvency 11 6. Representations of the Purchaser 12 6.1. Purchase for Investment 12 6.2. Accredited Investor 12 6.3. Source of Funds 13 7. Information as to Company 14 7.1. Financial and Business Information 14 7.2. Officer’s Certificate; Reconciliation upon Change in GAAP 17 7.3. Visitation 18 8. Payment of the Notes 18 8.1. Payment at Maturity 18 8.2. Optional Prepayments with Make-Whole Amount 18 8.3. Allocation of Partial Prepayments 19 8.4. Maturity; Surrender, Etc. 19 8.5. Purchase of Notes 19 8.6. Make-Whole Amount 20 8.7. Prepayment at Par Upon the Sale of Certain Assets 21 8.8. Prepayment of Notes Upon Change in Control 22 9. Affirmative Covenants 25 9.1. Compliance with Law 25 9.2. Insurance 25 9.3. Maintenance of Properties 25 9.4. Payment of Taxes and Claims 25 9.5. Corporate Existence, Etc. 26 9.6. Notes to Rank Pari Passu 26 ii TABLE OF CONTENTS (continued) Page 9.7. Books and Records 26 9.8. Future Subsidiary Guarantors 26 10. Negative Covenants 28 10.1. Consolidated Net Debt to Consolidated EBITDA 28 10.2. Subsidiary Debt 29 10.3. Limitation on Liens 29 10.4. Sales of Assets 30 10.5. Merger and Consolidation 31 10.6. Transactions with Affiliates 33 10.7. Nature of Business 33 10.8. Terrorism Sanctions Regulations 33 11. Events of Default 33 12. Remedies on Default, Etc. 35 12.1. Acceleration 35 12.2. Other Remedies 36 12.3. Rescission 36 12.4. No Waivers or Election of Remedies, Expenses, Etc. 37 13. Registration; Exchange; Substitution of Notes 37 13.1. Registration of Notes 37 13.2. Transfer and Exchange of Notes 37 13.3. Replacement of Notes 38 14. Payments on Notes 38 14.1. Place of Payment 38 14.2. Home Office Payment 38 15. Expenses, Etc. 39 15.1. Transaction Expenses 39 15.2. Survival 39 16. Survival of Representations and Warranties; Entire Agreement 40 17. Amendment and Waiver 40 17.1. Requirements 40 iii TABLE OF CONTENTS (continued) Page 17.2. Solicitation of Holders of Notes 40 17.3. Binding Effect, Etc. 41 17.4. Notes Held by Company, Etc. 41 18. Notices 42 19. Reproduction of Documents 42 20. Confidential Information 42 21. Substitution of Purchaser 44 22. Miscellaneous 44 22.1. Successors and Assigns 44 22.2. Payments Due on Non-Business Days 44 22.3. Accounting Terms 44 22.4. Severability 45 22.5. Construction 45 22.6. Counterparts 45 22.7. Governing Law 45 22.8. Jurisdiction and Process; Waiver of Jury Trial 45 iv SCHEDULES AND EXHIBITS ScheduleA — INFORMATION RELATING TO PURCHASERS ScheduleB — DEFINED TERMS Schedule4.9 — CHANGES IN CORPORATE STRUCTURE Schedule5.4 — MATERIAL SUBSIDIARIES OF THE COMPANY, OWNERSHIP OF MATERIAL SUBSIDIARY STOCK, AFFILIATES Schedule5.5 — FINANCIAL STATEMENTS Schedule 5.8 — LITIGATION Schedule5.11 — LICENSES, PERMITS, ETC. Schedule5.15 — EXISTING DEBT Schedule5.18 — ENVIRONMENTAL MATTERS Exhibit1 — FORM OF 6.25% SERIES A SENIOR NOTE DUE SEPTEMBER 27, 2017 Exhibit2 — FORM OF 6.35% SERIES B SENIOR NOTE DUE SEPTEMBER 27, 2019 Exhibit3 — FORM OF 6.50% SERIES C SENIOR NOTE DUE SEPTEMBER 27, 2022 Exhibit4 — FORM OF 6.79% SERIES D SENIOR NOTE DUE SEPTEMBER 27, 2027 Exhibit4.4(a) — FORM OF OPINION OF GENERAL COUNSEL TO THE COMPANY Exhibit4.4(b) — FORM OF OPINION OF SPECIAL COUNSEL TO THE COMPANY Exhibit4.4(c) — FORM OF OPINION OF SPECIAL COUNSEL TO THE PURCHASERS v INTERNATIONAL FLAVORS & FRAGRANCES INC. 521 W. 57TH STREET NEW YORK, NY10019 $250,000,000 6.25% SERIES A SENIOR NOTES, DUE SEPTEMBER 27, 2017 $100,000,000 6.35% SERIES B SENIOR NOTES, DUE SEPTEMBER 27, 2019 $50,000,000 6.50% SERIES C SENIOR NOTES, DUE SEPTEMBER 27, 2022 $100,000,000 6.79% SERIES D SENIOR NOTES, DUE SEPTEMBER 27, 2027 Dated as of September 27, 2007 TO THE PURCHASERS LISTED IN THE ATTACHED SCHEDULE A: Ladies and Gentlemen: International Flavors & Fragrances Inc., a New York corporation (the “Company”), agrees with the Purchasers listed in the attached ScheduleA (the “Purchasers”) to this Note Purchase Agreement as follows: 1. AUTHORIZATION OF NOTES. The Company will authorize the issue and sale of the following Senior Notes: Issue Series Aggregate Principal Amount Interest Rate Maturity Date Senior Notes Series A $250,000,000 6.25% September 27, 2017 Senior Notes Series B $100,000,000 6.35% September 27, 2019 Senior Notes Series C $50,000,000 6.50% September 27, 2022 Senior Notes Series D $100,000,000 6.79% September 27, 2027 The Senior Notes described above are collectively referred to as the “Notes” (such term shall also include any such notes as amended, restated or otherwise modified from time to time and any such notes issued in substitution therefor pursuant to Section 13 of this Agreement).The Series A Notes, Series B Notes, Series C Notes and Series D Notes shall be substantially in the form set out in Exhibit 1, Exhibit 2, Exhibit 3 and Exhibit 4, respectively, with such changes therefrom, if any, as may be approved by the Purchasers and the Company.Certain capitalized terms used in this Agreement are defined in ScheduleB; references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached to this Agreement.The payment of the Notes and the performance by the Company of its obligations under this Agreement may, pursuant to and in accordance with the provisions of Section 9.8, be guaranteed by Subsidiaries of the Company. 2. SALE AND PURCHASE OF NOTES. Subject to the terms and conditions of this Agreement, the Company will issue and sell to each Purchaser, and each Purchaser will purchase from the Company, at the Closing provided for in Section3, Notes of the Series and in the principal amount specified opposite such Purchaser’s name in Schedule A at the purchase price of 100% of the principal amount thereof.The obligations of each Purchaser hereunder are several and not joint obligations and each Purchaser shall have no obligation and no liability to any Person for the performance or nonperformance of any obligation by any other Purchaser hereunder. 3. CLOSING. The sale and purchase of the Notes to be purchased by each Purchaser shall occur at the offices of Bingham McCutchen LLP, 399 Park Avenue, New York, New York at 10:00 a.m. Eastern time, at a closing (the “Closing”) on September 27, 2007 or on such other Business Day thereafter as may be agreed upon by the Company and the Purchasers (such date, the “Closing Date”).On the Closing Date, the Company will deliver to each Purchaser the Notes to be purchased by such Purchaser in the form of a single Note (or such greater number of Notes in denominations of at least $500,000 as such Purchaser may request) of the Series purchased by such Purchaser dated the Closing Date and registered in such Purchaser’s name (or in the name of such Purchaser’s nominee), against delivery by such Purchaser to the Company or its order of immediately available funds in the amount of the purchase price therefor by wire transfer of immediately available funds for the account of the Company in accordance with the instructions provided by the Company pursuant to Section 4.10.If, on the Closing Date, the Company shall fail to tender such Notes to any Purchaser as provided above in this Section3, or any of the conditions specified in Section4 shall not have been fulfilled to any Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be relieved of all further obligations under this Agreement, without thereby waiving any rights such Purchaser may have by reason of such failure or such nonfulfillment. 4. CONDITIONS TO CLOSING. The obligation of the Company to deliver Notes to each Purchaser on the Closing Date is subject to the Company receiving the purchase price therefor.Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s satisfaction, prior to or at the Closing, of the following conditions: 2 4.1.Representations and Warranties. The representations and warranties of the Company in this Agreement shall be correct when made and at the time of the Closing (unless stated to relate to a specific earlier date, in which case such representations and warranties shall be correct as of such earlier date). 4.2.Performance; No Default. The Company shall have performed and complied with all agreements and conditions contained in this Agreement required to be performed or complied with by the Company prior to or at the Closing, and after giving effect to the issue and sale of the Notes (and the application of the proceeds thereof as contemplated by Section5.14), no Default or Event of Default shall have occurred and be continuing.Neither the Company nor any Subsidiary shall have entered into any transaction since the date of the Memorandum that would have been prohibited by Section10.4 or Section 10.6 hereof had such Sections applied since such date. 4.3.Compliance Certificates. (a)Officer’s Certificate.The Company shall have delivered to such Purchaser an Officer’s Certificate, dated the Closing Date, certifying that the conditions specified in Sections4.1, 4.2 and 4.9 have been fulfilled. (b)Secretary’s Certificate.The Company shall have delivered to such Purchaser a certificate, dated the Closing Date, certifying as to the resolutions attached thereto and other corporate proceedings relating to the authorization, execution and delivery of the Notes and this Agreement. 4.4.Opinions of Counsel. Such Purchaser shall have received opinions in form and substance satisfactory to such Purchaser, dated the Closing Date (a)from Jodie Simon Friedman, Deputy General Counsel of the Company, covering the matters set forth in Exhibit4.4(a) and covering such other matters incident to the transactions contemplated hereby as such Purchaser or its counsel may reasonably request (and the Company hereby instructs its counsel to deliver such opinion to the Purchasers), (b)from Cravath, Swaine & Moore LLP, special counsel for the Company, covering the matters set forth in Exhibit4.4(b) and covering such other matters incident to the transactions contemplated hereby as such Purchaser or its counsel may reasonably request (and the Company hereby instructs its counsel to deliver such opinion to the Purchasers), and (c)from Bingham McCutchen LLP, the Purchasers’ special counsel in connection with such transactions, substantially in the form set forth in Exhibit4.4(c) and covering such other matters incident to such transactions as such Purchaser may reasonably request. 4.5.Purchase Permitted By Applicable Law, Etc. On the Closing Date such Purchaser’s purchase of Notes shall (a)be permitted by the laws and regulations of each jurisdiction to which such Purchaser is subject, without recourse to provisions (such as section1405(a)(8) of the New York Insurance Law) permitting limited investments by insurance companies without restriction as to the character of the particular investment, (b)not violate any applicable law or regulation (including, without limitation, RegulationT, U or X of the Board of Governors of the Federal Reserve System) and (c)not subject such Purchaser to any tax, penalty or liability under or pursuant to any applicable law or regulation, which law or regulation was not in effect on the date hereof. 3 4.6.Sale of Other Notes. Contemporaneously with the Closing the Company shall sell to each other Purchaser and each other Purchaser shall purchase the Notes to be purchased by it at the Closing as specified in ScheduleA. 4.7.Payment of Special Counsel Fees. Without limiting the provisions of Section15.1, the Company shall have paid on or before the Closing Date, the reasonable fees, reasonable charges and reasonable disbursements of the Purchasers’ special counsel referred to in Section4.4 to the extent reflected in a statement of such counsel rendered to the Company at least one Business Day prior to the Closing Date. 4.8.Private Placement Number. A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office of the National Association of Insurance Commissioners) shall have been obtained for each Series of Notes. 4.9.Changes in Corporate Structure. The Company shall not have changed its jurisdiction of incorporation or, except as reflected in Schedule 4.9, been a party to any merger or consolidation, or succeeded to all or any substantial part of the liabilities of any other entity, at any time following the date of the most recent financial statements referred to in Schedule 5.5. 4.10.Funding Instructions. At least two Business Days prior to the Closing Date, each Purchaser shall have received written instructions from the Company including (i)the name and address of the transferee bank, (ii)such transferee bank’s ABA number and (iii)the account name and number into which the purchase price for such Purchaser’s Notes is to be deposited. 4.11.Proceedings and Documents. All corporate and other proceedings in connection with the transactions contemplated by this Agreement and all documents and instruments incident to such transactions shall be satisfactory to such Purchaser and its special counsel, and such Purchaser and its special counsel shall have received all such counterpart originals or certified or other copies of such documents as such Purchaser or such special counsel may reasonably request. 4 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and warrants to each Purchaser that: 5.1.Organization; Power and Authority. The Company is a corporation duly organized, validly existing and in good standing under the laws of its jurisdiction of incorporation, and is duly qualified as a foreign corporation and is in good standing in each jurisdiction in which such qualification is required by law, other than those jurisdictions as to which the failure to be so qualified or in good standing would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.The Company has the corporate power and authority to own or hold under lease the properties it purports to own or hold under lease, to transact the business it transacts and proposes to transact, to execute and deliver this Agreement and the Notes and to perform the provisions hereof and thereof. 5.2.Authorization, Etc. This Agreement and the Notes have been duly authorized by all necessary corporate action on the part of the Company, and this Agreement constitutes, and upon execution and delivery thereof each such Note will constitute, a legal, valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except as such enforceability may be limited by (i)applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting the enforcement of creditors’ rights generally and (ii)general principles of equity (regardless of whether such enforceability is considered ina proceeding in equity or at law). 5.3.Disclosure. The Company, through its agent, Citigroup Global Markets Inc., has delivered to each Purchaser a copy of a Private Placement Memorandum, dated September, 2007 (the “Memorandum”), relating to the transactions contemplated hereby.The Memorandum fairly describes, in all material respects, the general nature of the business and principal properties of the Company and its Subsidiaries.This Agreement, the Memorandum, the documents, certificates or other writings delivered to the Purchasers by or on behalf of the Company pursuant to this Agreement and the financial statements listed in Schedule5.5 (this Agreement, the Memorandum and such documents, certificates or other writings and such financial statements being referred to, collectively, as the “Disclosure Documents”), taken as a whole, do not contain any untrue statement ofa material fact or omit to state any material fact necessary to make the statements therein not misleading in light of the circumstances under which they were made.Except as disclosed in the Disclosure Documents, since December 31, 2006, there has been no change in the financial condition, operations, business or properties of the Company or any of its Subsidiaries except changes that individually or in the aggregate would not reasonably be expected to have a Material Adverse Effect.There is no fact known to the Company that would reasonably be expected to have a Material Adverse Effect that has not been set forth herein or in the Disclosure Documents. 5 5.4.Organization and Ownership of Shares of Subsidiaries; Affiliates. (a)Schedule5.4 contains (except as noted therein) complete and correct lists (i)of the Company’s Material Subsidiaries, showing, as to each Material Subsidiary, the correct name thereof, the jurisdiction of its organization, and the percentage of shares of each class of its capital stock or similar equity interests outstanding owned by the Company and each other Material Subsidiary, (ii)of the Company’s Affiliates, other than Subsidiaries, and (iii)of the Company’s directors and senior officers. (b)All of the outstanding shares of capital stock or similar equity interests of each Material Subsidiary shown in Schedule5.4 as being owned by the Company and its Material Subsidiaries have been validly issued, are fully paid and nonassessable and are owned by the Company or another Subsidiary free and clear of any Lien (except as otherwise disclosed in Schedule5.4). (c)Each Material Subsidiary identified in Schedule5.4 is a corporation or other legal entity duly organized, validly existing and in good standing under the laws of its jurisdiction of organization, and is duly qualified as a foreign corporation or other legal entity and is in good standing in each jurisdiction in which such qualification is required by law, other than those jurisdictions as to which the failure to be so qualified or in good standing would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.Each such Material Subsidiary has the corporate or other power and authority to own or hold under lease the properties it purports to own or hold under lease and to transact the business it transacts and proposes to transact. (d)No Material Subsidiary is a party to, or otherwise subject to, any legal restriction or any agreement (other than this Agreement, the agreements listed on Schedule5.4 and customary limitations imposed by corporate law statutes) restricting the ability of such Material Subsidiary to pay dividends out of profits or make any other similar distributions of profits to the Company or any of its Material Subsidiaries that owns outstanding shares of capital stock or similar equity interests of such Material Subsidiary. 5.5.Financial Statements; Material Liabilities. The Company has furnished to each Purchaser copies of the financial statements of the Company and its Subsidiaries listed on Schedule5.5.All of said financial statements (including in each case the related schedules and notes) fairly present in all material respects the consolidated financial position of the Company and its Subsidiaries as of the respective dates specified in such Schedule and the consolidated results of their operations and cash flows for the respective periods so specified and have been prepared in accordance with GAAP consistently applied throughout the periods involved except as set forth in the notes thereto (subject, in the case of any interim financial statements, to normal year-end adjustments and the absence of footnotes). 6 5.6.Compliance with Laws, Other Instruments, Etc. The execution, delivery and performance by the Company of this Agreement and the Notes will not (a)contravene, result in any breach of, or constitute a default under, or result in the creation of any Lien in respect of any property of the Company or any Subsidiary under (i), any indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease, or any other agreement or instrument to which the Company or any Subsidiary is bound or by which the Company or any Subsidiary or any of their respective properties may be bound or affected except as would not reasonably be expected to have a Material Adverse Effect or (ii) any corporate charter or by-laws, (b)conflict with or result in a breach of any of the terms, conditions or provisions of any order, judgment, decree, or ruling of any court, arbitrator or Governmental Authority applicable to the Company or any Subsidiary except for such conflicts or breaches as would not reasonably be expected to have a Material Adverse Effect, or (c)violate any provision of any statute or other ruleor regulation of any Governmental Authority applicable to the Company or any Subsidiary, except for such violations as would not reasonably be expected to have a Material Adverse Effect. 5.7.Governmental Authorizations, Etc. No consent, approval or authorization of, or registration, filing or declaration with, any Governmental Authority is required in connection with the execution, delivery or performance by the Company of this Agreement or the Notes except for any such consent, approval, authorization, registration, filing or declaration the failure to obtain or make which would not reasonably be expected to have a Material Adverse Effect. 5.8.Litigation; Observance of Agreements, Statutes and Orders. (a)Except as set forth in Schedule 5.8, there are no actions, suits or proceedings pending or, to the knowledge of the Company, threatened, nor, to the knowledge of the Company, are there any investigations pending or threatened, in each case against or affecting the Company or any Subsidiary or any property of the Company or any Subsidiary in any court or before any arbitrator of any kind or before or by any Governmental Authority that, individually or in the aggregate, would reasonably be expected to have a Material Adverse Effect. (b)Neither the Company nor any Subsidiary is in default under any term of any agreement or instrument to which it is a party or by which it is bound, or any order, judgment, decree or ruling of any court, arbitrator or Governmental Authority or is in violation of any applicable law, ordinance, rule or regulation (including without limitation Environmental Laws or the USA Patriot Act) of any Governmental Authority, which default or violation, individually or in the aggregate, would reasonably be expected to have a Material Adverse Effect. 5.9.Taxes. The Company and its Subsidiaries have filed all tax returns that are required to have been filed in any jurisdiction, and have paid all taxes shown to be due and payable on such returns and all other taxes and assessments levied upon them, to the extent such taxes and assessments have become due and payable and before they have become delinquent, except for any taxes and assessments (a)the failure to pay which would not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect or (b)the amount, applicability or validity of which is currently being contested in good faith by appropriate proceedings and with respect to which the Company or a Subsidiary, as the case may be, has established adequate reserves in accordance with GAAP.The Company knows of no basis for any other tax or assessment that would reasonably be expected to have a Material Adverse Effect.The charges, accruals and reserves on the books of the Company and its Subsidiaries in respect of federal, state or other taxes for all fiscal periods are adequate.The federal income tax liabilities of the Company and its Subsidiaries have been finally determined (whether by reason of completed audits or the statute of limitations having run) for all fiscal years up to and including the fiscal year ended December 31, 2001. 7 5.10.Title to Property; Leases. The Company and its Subsidiaries have good title to their respective properties that individually or in the aggregate are Material, including all such properties reflected in the most recent audited balance sheet referred to in Section5.5 or purported to have been acquired by the Company or any Subsidiary after said date (except as sold or otherwise disposed of in the ordinary course of business), in each case free and clear of Liens prohibited by this Agreement.All leases that individually or in the aggregate are Material are valid and subsisting and are in full force and effect in all material respects. 5.11.Licenses, Permits, Etc. Except as disclosed in Schedule5.11: (a)the Company and its Subsidiaries own or possess all licenses, permits, franchises, authorizations, patents, copyrights, proprietary software, service marks, trademarks and trade names, or rights thereto, that individually or in the aggregate are Material, without known Material conflict with the rights of others; (b)to the best knowledge of the Company, no product of the Company or any of its Subsidiaries infringes in any Material respect any license, permit, franchise, authorization, patent, copyright, proprietary software, service mark, trademark, trade name or other right owned by any other Person; and (c)to the best knowledge of the Company, there is no Material violation by any Person of any right of the Company or any of its Subsidiaries with respect to any patent, copyright, proprietary software, service mark, trademark, trade name or other right owned or used by the Company or any of its Subsidiaries. 5.12.Compliance with ERISA. (a)The Company and each ERISA Affiliate have operated and administered each Plan in compliance with all applicable laws except for such instances of noncompliance as do not currently constitute and would not reasonably be expected to result in a Material Adverse Effect.Other than obligations to employees and retirees under defined benefit plans, if any, neither the Company nor any ERISA Affiliate has incurred any liability pursuant to TitleI or IV of ERISA or the penalty or excise tax provisions of the Code relating to employee benefit plans (as defined in section3 of ERISA), and no event, transaction or condition has occurred or exists that would reasonably be expected to result in the incurrence of any such liability by the Company or any ERISA Affiliate, or in the imposition of any Lien on any of the rights, properties or assets of the Company or any ERISA Affiliate, in either case pursuant to TitleI or IV of ERISA or to such penalty or excise tax provisions or to section401(a)(29) or 412 of the Code or section 4068 of ERISA, other than such liabilities or Liens as would not, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect. 8 (b)The Company and its ERISA Affiliates have not incurred any withdrawal liabilities (and are not subject to contingent withdrawal liabilities) under section4201 or 4204 of ERISA in respect of Multiemployer Plans that would, individually or in the aggregate, reasonably be expected to result in a Material Adverse Effect. (c)The execution and delivery of this Agreement and the issuance and sale of the Notes hereunder will not involve any transaction that is subject to the prohibitions of Section406 of ERISA or in connection with which a tax would be imposed pursuant to Section4975(c)(1)(A)-(D) of the Code.The representation by the Company in the first sentence of this Section5.12(c) is made in reliance upon and subject to the accuracy of each Purchaser’s representation in Section6.3 as to the sources of the funds to be used to pay the purchase price of the Notes to be purchased by such Purchaser. 5.13.Private Offering by the Company. Neither the Company nor anyone acting on the Company’s behalf has offered the Notes or any similar securities for sale to, or solicited any offer to buy any of the same from, or otherwise approached or negotiated in respect thereof with, any Person other than the Purchasers and not more than 60 other accredited investors (as defined in Section 6.2), each of which has been offered the Notes in connection with a private sale for investment.Neither the Company nor anyone acting on its behalf has taken, or will take, any action that would subject the issuance or sale of the Notes to the registration requirements of Section5 of the Securities Act or to the registration requirements of any securities or blue sky laws of any applicable jurisdiction. 5.14.Use of Proceeds; Margin Regulations. The Company intends to use the proceeds of the sale of the Notes to repurchase the Company common stock via an accelerated share repurchase program.Margin stock does not constitute more than 25% of the value of the consolidated assets of the Company and its Subsidiaries and, after giving effect to the transactions contemplated by the use of proceeds described in the first sentence of this Section 5.14, margin stock will not constitute more than 25% of the value of such assets.As used in this Section, the term “margin stock” shall have the meaning assigned to it in RegulationU of the Board of Governors of the Federal Reserve System (12 CFR 221). 9 5.15.Existing Debt; Future Liens. (a)Except as described therein, Schedule5.15 sets forth a complete and correct list of all outstanding items of Debt of the Company and its Subsidiaries as of August 24, 2007 in excess of $15,000,000, since which date there has been no Material change in the amounts, interest rates, sinking funds, installment payments or maturities of the Debt of the Company or its Subsidiaries.Neither the Company nor any Subsidiary is in default and no waiver of default is currently in effect, in the payment of any principal or interest on the Debt of the Company and its Subsidiaries described on Schedule 5.15, and no event or condition exists with respect to such Debt of the Company or any Subsidiary that would permit (or that with notice or the lapse of time, or both, would permit) one or more Persons to cause such Debt to become due and payable before its stated maturity or before its regularly scheduled dates of payment. (b)Neither the Company nor any Subsidiary is a party to, or otherwise subject to any provision contained in, any instrument evidencing Debt of the Company or such Subsidiary described in Schedule 5.15, any agreement relating thereto or any other agreement (including, but not limited to, its charter or other organizational document) which limits the amount of, or otherwise imposes restrictions on the incurring of, Debt of the Company, except as specifically indicated in Schedule5.15. 5.16.Foreign Assets Control Regulations, Etc. (a)Neither the sale of the Notes by the Company hereunder nor its use of the proceeds thereof will violate the Trading with the Enemy Act, as amended, or any of the foreign assets control regulations of the United States Treasury Department (31 CFR, SubtitleB, ChapterV, as amended) or any enabling legislation or executive order relating thereto. (b)Neither the Company nor any Subsidiary is a Person described or designated in the Specially Designated Nationals and Blocked Persons List of the Office of Foreign Assets Control or in Section1 of the Anti-Terrorism Order or, to the knowledge of the Company, engages in any dealings or transactions with any such Person.The Company and its Subsidiaries are in compliance, in all material respects, with the USA Patriot Act. (c)No part of the proceeds from the sale of the Notes hereunder will be used, directly or indirectly, for any payments to any governmental official or employee, political party, official of a political party, candidate for political office, or anyone else acting in an official capacity, in order to obtain, retain or direct business or obtain any improper advantage, in violation of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases that such Act applies to the Company. 5.17.Status under Certain Statutes. Neither the Company nor any Subsidiary is an “investment company” registered or required to be registered under the Investment Company Act of 1940, as amended, or is subject to regulation under the Federal Power Act, as amended. 10 5.18.Environmental Matters. Except as set forth in Schedule 5.18: (a)neither the Company nor any Subsidiary has knowledge of any liability or has received any notice of any liability, and no proceeding has been instituted raising any liability against the Company or any of its Subsidiaries or any of their respective real properties now or formerly owned, leased or operated by any of them, or other assets, alleging any damage to the environment or violation of any Environmental Laws, except, in each case, such as would not reasonably be expected to result in a Material Adverse Effect; (b)neither the Company nor any Subsidiary has knowledge of any facts which would give rise to any liability, public or private, of violation of Environmental Laws or damage to the environment emanating from, occurring on or in any way related to real properties now or formerly owned, leased or operated by any of them or to other assets or their use, except, in each case, such as would not reasonably be expected to result in a Material Adverse Effect; (c)neither the Company nor any of its Subsidiaries has stored any Hazardous Materials on real properties now or formerly owned, leased or operated by any of them or has disposed of any Hazardous Materials in each case in a manner contrary to any Environmental Laws in each case in any manner that would reasonably be expected to result in a Material Adverse Effect; and (d)all buildings on all real properties now owned, leased or operated by the Company or any of its Subsidiaries are in compliance with applicable Environmental Laws, except where failure to comply would not reasonably be expected to result in a Material Adverse Effect. 5.19.Notes Rank Pari Passu. The obligations of the Company under this Agreement and the Notes rank pari passu in right of payment with all other senior unsecured Debt (actual or contingent) of the Company, including, without limitation, all senior unsecured Debt of the Company described in Schedule5.15 hereto. 5.20.Solvency. Each of the Company and its Subsidiaries (both before and after giving effect to the transactions contemplated by this Agreement ) (a) is solvent, (b) has assets having a fair value in excess of its liabilities, (c) has assets having a fair value in excess of the amount required to pay its liabilities on its debts as they become due and matured, and (d) has, and expects to continue to have, adequate capital for the conduct of its business.In computing the amount of contingent and unliquidated liabilities at any time, such liabilities will be computed as the amount which, in light of all the facts and circumstances existing at such time, represents the amount that is probable to become an absolute and matured liability. 11 6. REPRESENTATIONS OF THE PURCHASER. 6.1.Purchase for Investment. (a)Each Purchaser severally represents that it is purchasing the Notes for its own account or for one or more separate accounts maintained by it or for the account of one or more pension or trust funds that are “accredited investors” (as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act), in each case for which it manages some or all of the investments thereof, for investment, and not with a view to the distribution thereof within the meaning of the Securities Act, provided that the disposition of such Purchaser’s or such pension or trust funds’ property shall at all times be within such Purchaser’s or such pension or trust funds’ control.Each Purchaser understands that the Notes have not been registered under the Securities Act and may be resold only if registered pursuant to the provisions of the Securities Act or if an exemption from registration is available, and that the Company is not required to register the Notes. (b)Each Purchaser agrees to the imprinting, so long as required by law, of a legend on the Notes to the following effect: “THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1 SECURITIES LAWS OF ANY STATE.NO TRANSFER, SALE OR OTHER DISPOSITION OF THIS NOTE MAY BE MADE UNLESS A REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE HAS BECOME EFFECTIVE UNDER SUCH ACT, AND SUCH REGISTRATION OR QUALIFICATION AS MAY BE NECESSARY UNDER THE SECURITIES LAWS OF ANY STATE HAS BECOME EFFECTIVE, OR AN EXEMPTION FROM SUCH REGISTRATIONS AND/OR QUALIFICATIONS IS AVAILABLE UNDER SUCH ACT AND SUCH LAWS.NEITHER THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION NOR ANY OTHER FEDERAL OR STATE REGULATORY AUTHORITY HAS PASSED ON OR ENDORSED THE MERITS OF THIS NOTE.” 6.2.Accredited Investor. Each Purchaser represents that it is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) acting for its own account (and not for the account of others) or as a fiduciary or agent for others (which others are also “accredited investors”).Each Purchaser further represents that such Purchaser has had the opportunity to ask questions of the Company and received answers concerning the terms and conditions of the sale of the Notes.The financial position of each Purchaser is such that it can afford to bear the economic risk of holding the Notes.Each Purchaser can afford to suffer the complete loss of its investment in the Notes.The knowledge and experience of each Purchaser in financial and business matters is such that it is capable of evaluating the risks of the investment in the Notes.Each Purchaser acknowledges that no representations, express or implied, are being made with respect to the Company or the Subsidiaries, the Notes or otherwise, other than those expressly set forth herein or contemplated hereby. 12 6.3.Source of Funds. Each Purchaser severally represents that at least one of the following statements is an accurate representation as to each source of funds (a “Source”) to be used by such Purchaser to pay the purchase price of the Notes to be purchased by such Purchaser hereunder: (a)the Source is an “insurance company general account” (as the term is defined in the United States Department of Labor’s Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by the annual statement for life insurance companies approved by the National Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the general account contract(s) held by or on behalf of any employee benefit plan together with the amount of the reserves and liabilities for the general account contract(s) held by or on behalf of any other employee benefit plans maintained by the same employer (or affiliate thereof as defined in PTE 95-60) or by the same employee organization in the general account do not exceed 10% of the total reserves and liabilities of the general account (exclusive of separate account liabilities) plus surplus as set forth in the NAIC Annual Statement filed with such Purchaser’s state of domicile; or (b)the Source is a separate account that is maintained solely in connection with such Purchaser’s fixed contractual obligations under which the amounts payable, or credited, to any employee benefit plan (or its related trust) that has any interest in such separate account (or to any participant or beneficiary of such plan (including any annuitant)) are not affected in any manner by the investment performance of the separate account; or (c)the Source is either (i) an insurance company pooled separate account, within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the Company in writing pursuant to this clause (c), no employee benefit plan or group of plans maintained by the same employer or employee organization beneficially owns more than 10% of all assets allocated to such pooled separate account or collective investment fund; or (d)the Source constitutes assets of an “investment fund” (within the meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no employee benefit plan’s assets that are included in such investment fund, when combined with the assets of all other employee benefit plans established or maintained by the same employer or by an affiliate (within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee organization and managed by such QPAM, exceed 20% of the total client assets managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person controlling or controlled by the QPAM (applying the definition of “control” in Section V(e) of the QPAM Exemption) owns a 5% or more interest in the Company and (i) the identity of such QPAM and (ii) the names of all employee benefit plans whose assets are included in such investment fund have been disclosed to the Company in writing pursuant to this clause (d); or 13 (e)the Source constitutes assets of a “plan(s)” (within the meaning of Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied, neither the INHAM nor a person controlling or controlled by the INHAM (applying the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5% or more interest in the Company and (i) the identity of such INHAM and (ii) the name(s) of the employee benefit plan(s) whose assets constitute the Source have been disclosed to the Company in writing pursuant to this clause (e); or (f)the Source is a governmental plan; or (g)the Source is one or more employee benefit plans, or a separate account or trust fund comprised of one or more employee benefit plans, each of which has previously been identified to the Company in writing pursuant to this clause (g); or (h)the Source does not include assets of any employee benefit plan, other than a plan exempt from the coverage of ERISA. As used in this Section6.3, the terms “employee benefit plan,” “governmental plan,” and “separate account” shall have the respective meanings assigned to such terms in section 3 of ERISA. 7. INFORMATION AS TO COMPANY. 7.1.Financial and Business Information. The Company shall deliver to each holder of Notes that is an Institutional Investor: (a)Quarterly Statements within 60 days after the end of each quarterly fiscal period in each fiscal year of the Company (other than the last quarterly fiscal period of each such fiscal year), (i)an unaudited consolidated balance sheet of the Company and its Subsidiaries as at the end of such quarter, and (ii)unaudited consolidated statements of income, shareholders’ equity and cash flows of the Company and its Subsidiaries, for such quarter and (in the case of the second and third quarters) for the portion of the fiscal year ending with such quarter, setting forth in each case in comparative form the figures for the corresponding periods in the previous fiscal year, all in reasonable detail, prepared in accordance with GAAP applicable to quarterly financial statements generally, and certified by a Senior Financial Officer as fairly presenting, in all material respects, the financial position of the companies being reported on and their results of operations and cash flows, subject to changes resulting from year-end adjustments, provided that the posting through an Electronic Distribution Service (and the sending of a notification of such posting via email to each holder of Notes that is an Institutional Investor) within the time period specified above of the Company’s Quarterly Report on Form10-Q prepared in compliance with the requirements therefor shall be deemed to satisfy the requirements of this Section7.1(a); 14 (b)Annual Statements within 105 days after the end of each fiscal year of the Company, (i)a consolidated balance sheet of the Company and its Subsidiaries, as at the end of such year, and (ii)consolidated statements of income, shareholders’ equity and cash flows of the Company and its Subsidiaries for such year, setting forth in each case in comparative form the figures for the previous fiscal year, all in reasonable detail, prepared in accordance with GAAP, and accompanied by an opinion thereon of independent certified public accountants of recognized national standing, which opinion shall state that such financial statements present fairly, in all material respects, the financial position of the companies being reported upon and their results of operations and cash flows and have been prepared in conformity with GAAP, and that the examination of such accountants in connection with such financial statements has been made in accordance with the standards of the Public Company Accounting Oversight Board, and that such audit provides a reasonable basis for such opinion in the circumstances, provided that the posting through an Electronic Distribution Service (and the sending of a notification of such posting via email to each holder of Notes that is an Institutional Investor) within the time period specified above of the Company’s Annual Report on Form 10-K for such fiscal year prepared in accordance with the requirements therefor shall be deemed to satisfy the requirements of this Section7.1(b); (c)SEC and Other Reports except for filings referred to in Section7.1(a) and (b) above, promptly upon their becoming available and, to the extent applicable, the Company will make the following items available to each holder of Notes that is an Institutional Investor by posting the same through an Electronic Distribution Service (and sending a notification of such posting via email to each such Institutional Investor): (i)each financial statement, report, notice or proxy statement sent by the Company or any Subsidiary to public securities holders generally, and (ii)each regular or periodic report, each registration statement (without exhibits except as expressly requested by such holder), and each prospectus and all amendments thereto filed by the Company or any Subsidiary with the Securities and Exchange Commission and of all press releases and other statements made available generally by the Company or any Subsidiary to the public concerning developments that are Material and (iii) the Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the Exchange Act; 15 (d)Notice of Default or Event of Default promptly, and in any event within five Business Days after a Senior Financial Officer becomes aware of the existence of any Default or Event of Default or that any Person has given any notice or taken any action with respect to a claimed Default hereunder or that any Person has given any notice or taken any action with respect to a claimed default of the type referred to in Section11(f), a written notice specifying the nature and period of existence thereof and what action the Company is taking or proposes to take with respect thereto; (e)ERISA Matters at any time that the Company is not a reporting company under the Exchange Act, promptly, and in any event within five Business Days after a Responsible Officer becomes aware of any of the following, a written notice setting forth the nature thereof and the action, if any, that the Company or an ERISA Affiliate proposes to take with respect thereto: (i)with respect to any Plan, any reportable event, as defined inSection4043(c) of ERISA and the regulations thereunder, for which notice thereof has not been waived pursuant to such regulations as in effect on the date thereof; or (ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC of the institution of, proceedings under Section4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Plan, or the receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer Plan that such action has been taken by the PBGC with respect to such Multiemployer Plan; or (iii)any event, transaction or condition that would result in the incurrence of any liability by the Company or any ERISA Affiliate pursuant to TitleI or IV of ERISA or the imposition of a penalty or excise tax under the provisions of the Code relating to employee benefit plans, or the imposition of any Lien on any of the rights, properties or assets of the Company or any ERISA Affiliate pursuant to TitleI or IV of ERISA or such penalty or excise tax provisions, if such liability or Lien, taken together with any other such liabilities or Liens then existing, would reasonably be expected to have a Material Adverse Effect; (f)Notices from Governmental Authority at any time that the Company is not a reporting company under the Exchange Act, promptly, and in any event within 30 days of receipt thereof, copies of any notice to the Company or any Subsidiary from any federal or state Governmental Authority relating to any order, ruling, statute or other law or regulation that would reasonably be expected to have a Material Adverse Effect; and (g)Requested Information with reasonable promptness, such other data and information relating to the business, operations, affairs, financial condition, assets or properties of the Company or any of its Subsidiaries to the extent relating to the ability of the Company to perform its obligations hereunder and under the Notes as from time to time may be reasonably requested by any holder of Notes that is an Institutional Investor or such information regarding the Company required to satisfy the requirements of 17C.F.R. §230.144A, as amended from time to time, in connection with any contemplated transfer of the Notes; provided, that nothing in this Section 7.1(g) shall obligate the Company or any Subsidiary to disclose to any such Institutional Investor information the disclosure of which would (i) be a violation of any applicable law, statute or regulation of any Governmental Authority applicable to the Company or Subsidiary disclosing such information or (ii) be a breach of any contractual agreement (other than any such agreement entered into in contemplation of this subclause (ii) or any request for information under Section 7.1(g)) regarding confidentiality of information to which the Company or Subsidiary disclosing such information is a party; provided, further that the Company agrees to work with each such Institutional Investor and any prospective transferee of it Notes with respect to any request for information under this Section 7.1(g), in good faith, to attempt to resolve any impediment to such disclosure raised by clause (i) or clause (ii) hereof. 16 7.2.Officer’s Certificate; Reconciliation upon Change in GAAP. Together with each set of financial statements made available to a holder of Notes that is an Institutional Investor in accordance with Section7.1(a) or Section7.1(b) hereof, the Company shall make available to such holder (in the same manner in which such financial statements were made available to such holder or as otherwise provided for the giving of notices in Section 18): (a)a certificate of a Senior Financial Officer setting forth: (i)Covenant Compliance the information required in order to establish whether the Company was in compliance with the requirements of Section10.1 through Section10.4 hereof, inclusive, during the quarterly or annual period covered by the statements then being furnished (including with respect to each such Section, where applicable, the calculations of the maximum or minimum amount, ratio or percentage, as the case may be, permissible under the terms of such Sections, and the calculation of the amount, ratio or percentage then in existence); and (ii)Event of Default a statement that such officer has reviewed the relevant terms hereof and such review shall not have disclosed the existence during the quarterly or annual period covered by the statements then being furnished of any condition or event that constitutes a Default or an Event of Default or, if any such condition or event existed or exists, specifying the nature and period of existence thereof and what action the Company shall have taken or proposes to take with respect thereto; and (b)a reconciliation reflecting the effect on such financial statements of using GAAP as in effect immediately prior to any change in GAAP referred to in the proviso to the definition of “GAAP”. 17 7.3.Visitation. The Company shall permit the representatives of each holder of Notes that is an Institutional Investor: (a)No Default if no Default or Event of Default then exists, at the expense of such holder, upon at least 10 days prior written notice to the Company and not more than once in each fiscal year of the Company, to visit the principal executive office of the Company, to discuss the affairs, finances and accounts of the Company and its Subsidiaries with the Company’s officers, and (with the consent of the Company, which consent will not be unreasonably withheld) its independent public accountants (in the presence of an officer of the Company, if requested by the Company), and (with the consent of the Company, which consent will not be unreasonably withheld) to visit the other offices and properties of the Company and each Subsidiary, all such visitations and discussions to occur during normal business hours; and (b)Default if a Default or Event of Default then exists, at the expense of the Company, to visit and inspect any of the offices or properties of the Company or any Subsidiary, to examine all their respective books of account, records, reports and other papers, to make copies and extracts therefrom, and to discuss their respective affairs, finances and accounts with their respective officers and independent public accountants (and by this provision the Company authorizes said accountants to discuss the affairs, finances and accounts of the Company and its Subsidiaries), all at such times and as often as may be requested. 8. PAYMENT OF THE NOTES. 8.1.Payment at Maturity. (a)The entire unpaid principal amount of the Series A Notes shall become due and payable on September 27, 2017. (b)The entire unpaid principal amount of the Series B Notes shall become due and payable on September 27, 2019. (c)The entire unpaid principal amount of the Series C Notes shall become due and payable on September 27, 2022. (d)The entire unpaid principal amount of the Series D Notes shall become due and payable on September 27, 2027. 8.2.
